                            Case 1:07-cr-10206-WGY Document 158 Filed 05/31/19 Page 1 of 1
AO 442 (Rev. 01/09) Arrest Warrant



                                                UNITED STATES DISTRICT COURT
                                                                          for the
                                                                 District of Massachusetts

                     United States of America                                                                                     !=
                                                                            )
                                                                                                                     ""
                                                                                                                     c::>         c.n
                                        V.                                                                           c.o
                                                                                                                                  :t
                                                                            )                                 ::s::         coJ>-,-,
                                                                                     Case No.     07 cr10206-WG~            o::o;=;:;
                           TIMOTHY FOSS                                     )                                               V>U>
                                                                                                                            -t::t:
                                                                                                                                        n
                                                                            )                                       w       Ol:>l'Tl
                                                                            )                                          •Zr--
                                                                                                                          U><
                                 Defendant                                                                          1J :r u,f'T1
                                                                                                                       l>fT!O
                                                                                                                    w          :::0
                                                                                                                                  <

To:         Any authorized law enforcement officer
                                                                ARREST WARRANT
                                                                                                                    -
                                                                                                                    .:-
                                                                                                                               ,,.,n

            YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name ofperson to be arrested)               Timothy Foss
                                        _ _ _.e.___ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __



who is accus<obof an offense or violation based on the following document filed with the court:
        w        II"\        ~CJ')
        0        ..          =>en
0 Inilictmenr                OSiperseding Indictment                0 Information       0 Superseding Information              0 Complaint
        u..      ::c         0..;;.'!
0 b6¼?ation 'e'iolati~ition
   UJ(f.)                    -
                                                    if Supervised Release Violation Petition       O Violation Notice          O Order of the Court
   .....IX       -           0:::1-
Thi~nse i~riefly~ibed as follows:
        _.        .-.:       0}-

 Viola~n(s) c;ondi~) of Supervised
        -            ---
                                                       ~
                                                           ~
                                                     I-.:.
                                                     ~
                                                    :::)




Date:       05/13/2019
                                                                                                    Issuing officer's signature


City and state:            Boston, Massachusetts                                               Matthew A. Paine - Deputy Clerk
                                                                                                     Printed name and title


                                                                         Return

          This warrant was received on (date)                  -------
                                                                                , and the person was arrested on (date)
at (city and state)


Date:
                                                                            ~:SYn5
                                                                      CUTED Ir.
                                                           ~fl~~;E~/ ARR Af~~ rT oi!'' f\'.iit affice, ',;g""'""
                                                           DEFENDANT ON         '~   P 1 ?o \..9
                                                                                                      Printed name and title
